                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  KNOXVILLE DIVISION

UNITED STATES OF AMERICA                             )
                                                     )
               Plaintiff,                            )
                                                     )
v.                                                   )             No. 3:19-CR-92
                                                     )             REEVES/GUYTON
EVAN M. ADKINS,                                      )
                                                     )
               Defendant.                            )
                                                     )

                                MEMORANDUM AND ORDER
       Defendant has moved to continue trial in this case. [D. 13]. In support of the motion,

Defendant states that, despite due diligence, additional time is required to resolve pretrial matters

and ensure that counsel may fully confer with the Defendant, who is presently in custody out of

state. [Id., ¶ 1]. Defendant further states that a continuance may allow the parties to make a full

resolution of all pending issues. [Id., ¶ 2]. Defendant understands his speedy trial rights, and that

the time period between filing this motion and the rescheduled court date is fully excludable for

speedy trial purposes. [Id., ¶ 3].

       In light of defendant’s need for additional time to continue discussions with the

Government, the motion to continue [D. 13] is GRANTED, and the trial of this matter is

RESCHEDULED for MAY 5, 2020. The court finds the ends of justice served by continuing the

trial outweigh the interests of the defendant and the public in a speedy trial. 18 U.S.C. §

3161(h)(7)(A). The court also finds that continuing the trial is necessary in order to permit counsel

the reasonable time necessary for effective preparation. 18 U.S.C. § 3161(h)(7)(B)(iv). The court

finds that requiring the parties to proceed to trial as scheduled would deprive counsel of the

reasonable time necessary to prepare effectively for trial, taking into account the exercise of due

diligence. Id. The period of time between the defendant’s motion for a continuance and the trial

of this case shall be fully excludable for Speedy Trial purposes. 18 U.S.C. § 3161(h)(7)(A)-(B).


                                                 1
       All motions in limine must be filed no later than fifteen (15) days before trial. Special

requests for jury instructions shall be submitted to the court no later than ten (10) days before trial

and shall be supported by citations of authority pursuant to Local Rule 7.4.

       IT IS SO ORDERED.



                                       ____________________________________________
                                       CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
